Citation Nr: 1419655	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-08 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a cervical spine disorder, diagnosed as cervical strain with degenerative disc disease.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1965 and September 1972, including recognized combat service for which he received the Navy Achievement Medal with "Combat V" device.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2010, February 2013, and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Although the issue of TDIU entitlement has not been certified for appeal, the Veteran has persistently raised it in connection with the above-captioned cervical spine claim.  Accordingly, the Board has jurisdiction to consider the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that entitlement to TDIU is properly considered as part of the determination of the appropriate disability rating rather than as a separate claim).  


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's service-connected cervical spine disorder (cervical strain with degenerative disc disease) has not included intervertebral disc syndrome with incapacitating episodes warranting physician-prescribed bed rest.

2.  Throughout the pendency of this appeal, the Veteran's service-connected cervical spine disorder (cervical strain with degenerative disc disease) has been productive of orthopedic manifestations that most closely approximate forward flexion limited to 25 degrees and a combined range of motion limited to 70 degrees, with no evidence of favorable or unfavorable ankylosis.  

3.  Throughout the pendency of this appeal, the Veteran's service-connected cervical spine disorder (cervical strain with degenerative disc disease) has not been productive of any neurological manifestations contemplated by the applicable rating criteria.

4.  Throughout the pendency of this appeal, the Veteran's service-connected cervical spine disorder (cervical strain with degenerative disc disease) has not presented such an exceptional or unusual disability picture that referral for extraschedular consideration by designated authority is required.

5.  The Veteran's cervical strain with degenerative disc disease and other service-connected disabilities (right shoulder strain with degenerative joint disease, thoracolumbar strain with degenerative disc disease, left knee strain, tension headaches, hemorrhoids, and bilateral sensorineural hearing loss and tinnitus) do not preclude substantially gainful work, either singularly or in the aggregate.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 20 percent for intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an initial schedular rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected cervical spine disorder (cervical strain with degenerative disc disease) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).

3.  The criteria for a separate schedular rating for the neurological manifestations of the Veteran's service-connected cervical spine disorder (cervical strain with degenerative disc disease) have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2013).

4.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In a claim for increase, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The issues presented in this case arise from the award of service connection and the assignment of an initial disability rating and an effective date for the Veteran's cervical spine disorder (cervical strain with degenerative disc disease).  In such instances, where a service-connection claim has been substantiated, additional section 5103(a) notice is not required because the purpose that such notice is intended to serve has been realized.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Therefore, VA's notice obligations with respect to the issues on appeal are satisfied, and any defect in notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

VA has also satisfied its obligations to assist the Veteran pursuant to 38 C.F.R. § 3.159(c).  The Agency of Original Jurisdiction (AOJ) has obtained the Veteran's service records, as well as all of the post-service medical records that he has identified in support of his appeal.  There is no indication that any additional relevant documentation remains outstanding in this case.

In addition to the undertaking the above development, VA has assisted the Veteran by arranging for a series of examinations, which have shed sufficient light on his cervical spine claim to allow the Board to reach the merits of that issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

Conversely, the Veteran has not been afforded an examination that addresses the occupational impact of his cervical spine disorder in conjunction with his other service-connected disabilities, which include right shoulder strain with degenerative joint disease; thoracolumbar strain with degenerative disc disease; left knee strain; tension headaches; bilateral hearing loss and tinnitus; and hemorrhoids.  Nevertheless, the duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a claimant's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Moreover, the United States Court of Appeals for Veterans Claims has recently held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  

In this case, the Board does not find that a combined-effects examination or opinion is warranted with respect to the Veteran's TDIU claim.  Instead, the Board finds that, for the reasons that follow, the reports of his VA joints, neurological, audiology, and anus and rectum examinations collectively contain enough information to decide that issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also Stefl, 21 Vet. App. at 123.  It follows that those prior VA examination reports, though generated in connection with other claims, are nonetheless sufficient for rating purposes and that no further examination or medical opinion is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).

Nor is any other evidentiary development necessary with respect to the Veteran's claims.  In this regard, the Board is mindful of his concerns that the February 2012 Statement of the Case (SOC) overlooked favorable medical evidence, most notably June 2009 correspondence from his private physician, A. Hassan, M.D.  See January 20, 2013, Statement from Veteran (received by VA on February 25, 2013).  Nevertheless, "[t]here is a presumption of regularity that public officers," including those at the AOJ, "perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations."  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  As such, the Board presumes that the AOJ has considered all pertinent evidence of record in its June 2009 SOC - and, indeed, in all of its prior and subsequent adjudications - absent "'clear evidence to the contrary.'"  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  No such evidence has been presented here.  Indeed, as discussed in further detail below, there is nothing in Dr. Hassan's correspondence, or in any of the other evidence submitted by the Veteran or obtained on his behalf, which supports a grant of the benefits sought on appeal.  Thus, the presumption of administrative regularity has not been rebutted and the Board concludes that there has been adequate consideration of the extant record such that a remand for readjudication by the AOJ is not required in this case.  See 38 C.F.R. §§ 19.29-19.31.

Similarly, it is unnecessary to remand this case for a Board hearing as the Veteran has expressly waived his right to such a proceeding.  See March 2012 Substantive Appeal.  Moreover, there is no indication that he has been denied due process at any other time throughout this appeal.

Accordingly, the Board finds that the Veteran has had the opportunity to meaningfully participate in the adjudication of his cervical spine and TDIU claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from reaching the merits of those claims.

II.  Merits of the Appeal

The Veteran contends that his cervical strain with degenerative disc disease is worse than contemplated by his initial 20 percent rating and that a higher evaluation is thus in order.  He further claims to be unemployable as a result of that disorder and his other service-connected disabilities.  As such, the Veteran maintains that the requirements for TDIU are also met in his case.  The Board disagrees and finds that, for the reasons that follow, he is not entitled to any of the benefits sought on appeal.  

Initial Increased Schedular Rating

By way of history, the Board observes that the 20 percent rating initially assigned for the Veteran's  cervical spine disorder was subsequently increased to 30 percent, effective the date of service connection.  See February 2013 Rating Decision.  However, this increase was later found to be an administrative error, thus prompting reinstatement of the initial 20 percent cervical spine rating.  See June 2013 Rating Decision.

The Veteran was not notified in advance of the June 2013 rating reduction.  Nevertheless, such notice is unnecessary where, as here, the change in evaluation of a single service-connected disability does not affect the claimant's overall level of VA compensation.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).  Moreover, the Veteran has not alleged that the reduction of his cervical spine rating constituted clear and unmistakable error.  Nor has he otherwise challenged the underlying basis of that determination.  Instead, the Veteran has styled his appeal as a traditional claim for an initial increased rating without focusing on the prior machinations of the AOJ.  Consequently, the Board finds that the specific protocols governing rating reductions need not be further considered as only the criteria for establishing higher disability evaluations apply in this case.  

Accordingly, the Board now turns to the applicable criteria.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).   38 C.F.R. Part 4 (2013).  The percentage ratings set forth therein represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where, as here, the severity of a musculoskeletal disorder is at issue, the Rating Schedule directs that VA consider the extent to which the appellant may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  The Rating Schedule further directs that any actually painful, unstable or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the affected joint.  See 38 C.F.R. § 4.59.

Of particular relevance to the instant case, the Rating Schedule also specifies that disorders of the spine are to be evaluated under a single set of criteria contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  That particular set of criteria has been in effect since September 26, 2003.  As such, it applies throughout the entire duration of the Veteran's appeal, which arises from an initial disability claim received on July 7, 2009.

The above diagnostic codes direct that disabilities of the spine are to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (6) (2013).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the cervical spine that is greater than 15 degrees but does not exceed 30 degrees; or where the combined range of motion of the cervical spine is not greater than 170 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  Finally, a total (100 percent) rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The Notes accompanying the General Rating Formula offer further guidance in evaluating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 directs that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees, while the normal combined range of motion - defined as the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation -- of the cervical spine is 340 degrees.  Note 3 provides that, in exceptional cases, a VA examiner may specify the range of motion that is "normal" for an individual in light of his or her age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable and favorable ankylosis (neither of which has been alleged or shown in the instant case).  Note 6 clarifies that disability of the cervical and thoracolumbar and spine segments are to be rated separately, except when there is evidence of unfavorable ankylosis.  See 38 C.F.R. § 4.71a. 

Applying the above diagnostic criteria to the facts of this case, the Board observes that at no time during the appeal has the Veteran exhibited forward flexion of the cervical spine that is less than 25 degrees on active or repetitive motion.  See November 2009 VA Examination Report at 6 (noting forward flexion to 25 degrees, with pain at the end of motion, but no loss of mobility on repetition); February 2013 VA Examination Report at 17-18 (noting forward flexion to 25 degrees, with pain at 15 degrees, but no loss of mobility on repetition).  Such limitation of motion falls squarely within the criteria for a 20 percent evaluation under the General Rating Formula.  Moreover, while the combined range of motion of the Veteran's cervical spine has objectively decreased since the date of service connection, he has not exhibited such overall limitation of motion as to warrant the assignment of a 30 percent, or higher, rating.  See November 2009 VA Examination Report at 6 (noting a combined range of cervical spine motion of 160 degrees, with no change on repetitive use); February 2013 VA Examination Report at 17-18 (noting a combined range of cervical spine motion of 70 degrees, with no change on repetitive use).  To the contrary, the requirements for such an increased evaluation --  forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the cervical spine (30 percent), or unfavorable ankylosis of the cervical spine (50 percent) or the entire spine (100 percent) -- have been neither contended nor shown.  See 38 C.F.R. § 4.71a, General Rating Formula.

In reaching these determinations, the Board is mindful of the Veteran's complaints of painful flare-ups and muscle spasms in his upper back and neck, which radiate into his right upper extremity and are accompanied by stiffness, fatigue, decreased motion, paresthesia, numbness, and a general sense of weakness.  See June 2009 Correspondence from Dr. Hassan at 2 (noting "increase[ed] discomfort to the [right] dermatome, including the trapezius and deltoid muscles" consistent with diagnosis of myeloradiculopathy); see also November 2009 VA Examination Report at 2 and February 2013 VA Examination Report at 16, 18-20.  Notably, however, the radicular pain and related symptoms that the Veteran experiences in his right upper extremity are already contemplated by the rating assigned for a different service-connected disability, which lies outside the scope of this appeal.  See July 2010 Rating Decision (granting service connection and assigning a 10 percent rating for pain and limitation of motion associated with right shoulder strain with degenerative joint disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201-5010).  As such, for the Board to increase the Veteran's compensation for his cervical spine disorder based upon those same underlying symptoms would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2013) (noting that, while various manifestations of a single disability may be separately rated, applicable law precludes the evaluation of the same disability under different diagnoses, a process called pyramiding); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (addressing the anti-pyramiding rule).

Nevertheless, even assuming arguendo that the aforementioned symptoms are not wholly encompassed in the Veteran's right shoulder disability rating and, thus, are for consideration in this instance, they are not severe enough to warrant a separate or higher rating for his cervical spine disorder.  In this regard, the Board has given careful consideration to the provisions governing functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  However, while the Veteran has complained of such symptoms during both his November 2009 and February 2013 VA examinations, on neither occasion has his cervical spine flexion been reduced to less than 25 degrees on active motion or repetitive use.  See November 2009 VA Examination Report at 6; February 2013 VA Examination Report at 17-18.  

Notably, the November 2009 and February 2013 VA examinations are the only occasions throughout this appeal in which range of motion testing has been conducted.  Moreover, neither the aforementioned Dr. Hassan nor any of the other private or VA clinicians who have treated the Veteran's cervical spine has indicated that he experiences such pain, weakness, fatigability, incoordination, or pain on movement as to reduce his forward flexion in the affected joint to 15 degrees or less on active or repetitive motion.  Similarly, there has been no indication that the Veteran's overall level of impairment has ever approximated favorable or unfavorable ankylosis of the cervical, or entire, spine.  

Accordingly, the Board finds that the 20 percent rating previously assigned under the General Rating Formula is sufficient to account for any functional loss that the Veteran has exhibited in his cervical spine.  It follows that a separate or higher evaluation is unwarranted under the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Further, as the evaluation previously assigned for the Veteran's cervical spine is predicated on limitation on motion, the provisions of 38 C.F.R. § 4.59 have also been satisfied.

Having thus established that the orthopedic manifestations associated with the Veteran's cervical spine disorder do not warrant additional compensation under the General Rating Formula, the Board now turns to the criteria set forth in the IVDS Rating Formula.  Those provisions allow for a 20 percent evaluation for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent evaluation for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Here, there has been no allegation or other evidence of record suggesting that the Veteran actually suffers from intervertebral disc syndrome of the cervical spine.  To the contrary, the report of his most recent (February 2013) VA examination expressly indicates that no such diagnosis is warranted.  See February 2013 VA Examination Report at 21.  Nevertheless, to ensure that he is afforded every opportunity for additional compensation, the Board has considered evaluating his cervical spine disorder by analogy based upon the painful flare-ups and muscle spasms that he has reported throughout this appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a proper diagnostic code 'completely dependent upon the facts of a particular case'); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (a change in a diagnostic code by a VA adjudicator should be specifically explained).  Such symptoms are associated not only with loss of motion, as summarized above, but also with significant occupational impairment and interference with daily activities, including the ability to operate a motor vehicle.  See June 2009 Correspondence from Dr. Hassan at 2; November 2009 VA Examination Report at 2; February 2013 VA Examination Report at 16, 18-21.  

Tellingly, the Veteran has not reported any episodes of hospitalization attributable his cervical spine disorder during any 12-month period on appeal.  Id.  Nor has he alleged or otherwise shown that this service-connected disability has been productive of incapacitation warranting physician-prescribed bed rest.  That is significant because the applicable schedular criteria define an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1 (emphasis added).  Therefore, it does not appear that the Veteran's episodes of debilitating cervical spine pain and muscle spasms meet that definition.  Nor do they otherwise come close to meeting the criteria for a higher (40 percent) evaluation under the IVDS Rating Formula.  To the contrary, to warrant such an evaluation, the Veteran would need to have incapacitating cervical spine episodes that, at a minimum, totaled at least four weeks during any 12-month interval.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Such a level of incapacitation has not been demonstrated.

Accordingly, while the Board has duly considered the evidence of painful upper back and neck flare-ups, muscle spasms and related symptomatology -- including within the context of painful motion and other functional loss, contemplated by DeLuca and Mitchell  -- it nevertheless concludes that additional compensation is unwarranted under the IVDS Rating Formula.  38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 204-7; Mitchell, 25 Vet. App. at 37.  

The Board's analysis does not end here as consideration of any associated objective neurologic abnormalities is required pursuant to Note (1) of the General Rating Formula, supra.  Therefore, as part of the current appeal, the Board must consider whether to assign separate evaluations for any objective neurologic abnormalities associated with the Veteran's cervical spine strain with degenerative disc disease, such as peripheral neuropathy of one or both upper extremities, or bowel or bladder abnormalities. 

In this regard, the Board notes that, in rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2013).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013).

In this case, the correspondence from Dr. Hassan reveals a history of upper back and neck pain that radiates into the Veteran's right shoulder.  See June 2009 Correspondence from Dr. Hassan at 2.  Moreover, the report of the ensuing (November 2009) VA examination indicates that the Veteran also experiences radiating pain in his middle and lower back.  See November 2009 VA Examination Report at 2.  However, those clinical manifestations have been separately compensated through the 10 percent and 20 percent ratings assigned for the Veteran's right shoulder and thoracolumbar disorders, respectively.  See July 2010 Rating Decision (granting service connection for right shoulder strain with degenerative joint disease and thoracolumbar strain with degenerative disc disease, respectively rated as 10 percent and 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201-5010 and to 38 C.F.R. § 4.71a, Diagnostic Code 5242).  

Just as the Veteran has not appealed the 10 percent rating initially assigned for his right shoulder, he also has not contested the initial 20 percent rating for his thoracolumbar spine.  Therefore, the Board does not wield appellate jurisdiction over those initial ratings in this instance.  Similarly, the Board lacks the authority to conclude that the pain and related symptoms associated with those other service-connected disabilities are indicative of radiculopathy sufficient to warrant a separate compensable rating for the Veteran's cervical spine disorder.  Indeed, for the Board to attribute the symptoms underlying those other disabilities to the disorder at issue would be tantamount to pyramiding, which is impermissible for the reasons outlined above.  See 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261-62.

Notably, the Veteran has not been shown to exhibit any radiculopathy, or other symptom of neurological impairment, beyond that which is associated with his service-connected right shoulder and thoracolumbar spine disabilities, which lie outside the scope of this appeal.  In fact, the report of his February 2013 VA examination expressly indicates that his cervical spine disorder is not itself productive of any motor, sensory, or reflex deficits, or any other neurological abnormalities, including radiculopathy and bowel or bladder problems.   See February 2013 VA Examination Report at 19-21.  The Veteran has not introduced any medical evidence to rebut the February 2013 VA examiner's findings in this regard and, thus, the Board is precluded from exercising its own independent judgment to draw a different conclusion.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

Accordingly, the Board concludes that, based upon the medical evidence presented, the Veteran has not exhibited any neurological deficits that are expressly attributable to his cervical spine disorder, the only individual service-connected disability on appeal.  It follows that he does not meet the criteria for additional compensation pursuant to Note (1) of the General Rating Formula.  

In reaching the conclusions outlined above, the Board has considered the assignment of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (outlining the requirements for staging an appeal of an initially assigned disability evaluation).  However, while a comparison of the November 2009 and February 2013 VA examination reports reveals a decline in the Veteran's applicable ranges of motion, his cervical spine symptoms have not varied in severity so significantly as to warrant the assignment of different ratings since the date of service connection.  It follows that the same level of compensation that was warranted then remains appropriate now.  

In summary, the Board finds that, since the effective date of service connection, the Veteran's cervical spine disorder has been properly rated as 20 percent disabling under the General Rating Formula and has not warranted additional compensation under the criteria governing IVDS.   See 38 C.F.R. § 4.71a (2013).

Extraschedular Consideration

Thus far, the Board has confined its analysis to the parameters of the VA Rating Schedule.  Ordinarily, the criteria set forth therein are sufficient to rate a claim.  Nevertheless, the Board must consider whether the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  In such instances, referral for an extraschedular rating will be in order.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The need for extraschedular consideration is determined according to a three-step calculus, set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  Conversely, if the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the schedular rating criteria addressed herein reasonably describe the Veteran's cervical spine strain with degenerative disc disease.  As discussed, the symptoms underlying that service-connected disability include chronic pain, with associated flare-ups and muscle spasms, as well stiffness, fatigue, decreased motion, paresthesia, numbness, and weakness in the upper back and neck.  Such symptoms are expressly contemplated by the VA Rating Schedule and are appropriately compensated by the specific schedular rating already in place.  38 C.F.R. § 4.71a, General Rating Formula.

The Board acknowledges that the Veteran has also complained of radiating pain in his right upper extremity and lower back, as well as severe headaches that affect his ability to sleep.  See January 20, 2013, Veteran's Statement at 2.  However, those symptoms are expressly contemplated by the schedular ratings assigned for his other service-connected disabilities, specifically, his right shoulder and thoracolumbar disorders and tension headaches.  38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5201-5010, 5242,  8100.  It follows that the VA Rating Schedule reasonably describes all of the symptoms implicated in this case, including those expressly attributable to the Veteran's cervical spine disorder and those associated with his other service-connected disabilities.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been satisfied.  

Even if the threshold factor for extraschedular consideration had been met in this case, the second step would not be fulfilled.  Indeed, as discussed in further detail below, while the Veteran has attributed his early retirement, in part, to his cervical spine disorder, neither it nor any of his other service-connected disabilities has been shown to preclude substantially gainful employment.  Nor has Veteran's cervical spine disorder - or, indeed, any other service-connected disability - been shown to necessitate frequent periods of hospitalization at any time throughout the appeal.  Absent such "related factors," the Board has no reason to find that his service-connected cervical spine disability picture is so exceptional as to render impractical the application of the regular schedular criteria.  

As the Veteran's cervical spine disorder is contemplated by the Rating Schedule, and as his assigned schedular evaluation is therefore adequate, referral of this case for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

The Veteran also seeks entitlement to TDIU.  Notably, at no time throughout this appeal has he qualified for such benefits on a schedular basis.  See 38 C.F.R. § 4.16(a) (2013) (noting that the award of TDIU on a schedular basis requires one service-connected disability ratable at 60 percent or higher, or two or more such disabilities, at least one of which is ratable at 40 percent or higher, with sufficient additional disability to bring his combined total rating to a minimum of 70 percent.)  

Indeed, with the exception of the 30 percent evaluation erroneously assigned (and later rescinded) for the Veteran's cervical spine disorder, none of his individual service-connected disability ratings has exceeded 20 percent.  See June 2013 Rating Decision (indicating that Veteran is in receipt of 20 percent ratings for cervical strain with degenerative disc disease; thoracolumbar strain with degenerative disc disease; 10 percent ratings for right shoulder strain with degenerative joint disease; left knee strain, tinnitus; and hemorrhoids; and noncompensable ratings for bilateral hearing loss and tension headaches).  Moreover, at no time has the Veteran's combined disability rating totaled more than 60 percent.  Id.

The Board recognizes that the Veteran's cervical and thoracolumbar spine, right shoulder, left knee, and headache disorders all share a common etiology, having resulted from a February 1967 fall from a hatch aboard a naval vessel.  See July 2010 VA Medical Opinions (addressing shared etiology of Veteran's joint disorders and tension headaches).  However, his other service-connected disabilities - identified as bilateral hearing loss, tinnitus and hemorrhoids-- have been attributed to different in-service diseases and injuries.  See e.g. June 2008 VA Audiology Report; July 2008 VA Anus and Rectum Examination Report.  Furthermore, there is no indication that those various disorders otherwise meet the criteria for consideration as a single service-connected disability for purposes of granting TDIU under 38 C.F.R. § 4.16(a).  

The Board recognizes that, even if the above requirement remains unmet, the potential for TDIU still exists on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  However, to qualify for such benefits on either a schedular or an extraschedular basis, the record must show that the Veteran's service-connected disabilities, in whole or in part, preclude substantially gainful employment.  That term is defined, for VA purposes, as work that is more than marginal, which permits a disabled individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Whether the Veteran is capable of such employment is a question that must be decided without consideration of his age, or the impairment caused by any of his nonservice-connected disabilities.  Conversely, his education and employment history are factors to consider in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  However, such benefits will not be awarded merely because his occupational training and skills are uncompetitive in the current national or local economy.  See Smith v. Shinseki, 647 F.3d 1380, 1384 (Fed. Cir. 2011).

In this regard, the Veteran has recently alleged that his "near-constant upper back and neck pain and resultant headaches, plus nagging pain from chronic hemorrhoids" led him to retire earlier than he would have preferred from his occupation in the Federal government.  See January 20, 2013, Veteran's Statement at 1-2 (describing the circumstances that prompted his retirement from a "Federal service career of 40 years [in which he was] a well-recognized expert in [the] field of digital communication.").  

While a lay person, the Veteran is competent to attest to his own perceptions of the effects of his service-connected disabilities on his ability to work.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a lay person is competent to testify as to factual matters of which he has first-hand knowledge through observation or experience).  Nevertheless, the Board has an obligation to weigh his current assertions against competing evidence of record, including his own prior statements, which are documented in the reports of the VA audiology, anus and rectum, headaches, and joints examinations conducted earlier in the appeal.  See June 2008 VA Audiology Report; July 2008 VA Anus and Rectum Examination Report; November 2009 and February 2013 VA Joints and Headaches Examination Reports. 

Tellingly, while the above reports contain generalized complaints of difficulty hearing, rectal discomfort, and occasional attacks of prostrating head pain, they are silent for any specific allegations of occupational impairment arising from the Veteran's bilateral hearing loss, tinnitus, hemorrhoids, and headache disorders.  See June 2008 VA Audiology Report; July 2008 VA Rectum & Anus Examination Report; February 2013 VA Headaches Examination Report.  

Conversely, the reports addressing the Veteran's right shoulder, cervical spine, thoracic spine, and left knee disorders do include such complaints, but only to the extent that those service-connected joint disabilities limit his ability to work in occupations that require physical exertion.  See February 2013 VA Examination Report at 7, 15, 22, and 30 (noting that the Veteran's cervical spine disorder prevents "frequent crawling [and] climbing ladders," while his right shoulder disorder precludes "frequent pushing, pulling, and overhead reaching," his left knee disorder interferes with "frequent kneeling, jumping, [and] walking on uneven terrain," and his low back disorder inhibits "frequent bending, stooping, and heavy lifting.").  

The Board reasons that, if the Veteran's service-connected disabilities had been productive of occupational impairment that exceeded the circumscribed parameters outlined above, he would have informed the VA clinicians who examined him in connection with his individual disability claims.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Moreover, the Board presumes that, in the absence of clear evidence to the contrary, such highly pertinent lay assertions would have been documented in those clinicians' VA examination reports.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of administrative regularity to the competence of VA examiners).  Instead, those reports are silent for any such evidence of occupational impairment, as is the June 2009 correspondence from Veteran's private clinician, Dr. Hassan. 

The fact that the Veteran, who, by his own admission, has been retired since 2004, waited until 2013 to elaborate on the specific occupational effects of his service-connected disabilities - and, indeed, did not raise such concerns with the VA and private clinicians who examined and treated him for those individual disabilities - undermines the probative value of his recent assertions.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency).  

Accordingly, while the Board has considered the Veteran's recent assertions of total unemployablity, it finds that they are insufficient, standing alone, to show that his service-connected disabilities have precluded all forms of substantially gainful employment.  Certainly, those disabilities have prevented him from undertaking physically intensive, manual labor.  However, the Veteran is also qualified for other occupations by virtue of his specialized skills and training.  Indeed, this is apparent from the post-military employment history that he himself has reported, and which the Board has no basis to question in the absence of any contradictory evidence of record.  See January 20, 2013, Veteran's Statement at 2.  

As indicated, such personalized factors as education and employment history warrant consideration in determining whether to grant TDIU based upon the specific circumstances of the Veteran's case.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  As also noted, however, unemployability benefits may not be awarded merely because the Veteran's occupational training and skills are uncompetitive in the current national or local economy.  See Smith, 647 F.3d at 1384.  It follows that, while the Board does not question and, indeed, is highly sympathetic to the Veteran's account of being unable to find "meaningful work closer to [his] residence after retiring," or to relocate to "a major metro area" to gain suitable employment in the defense sector, such geographically-based employment obstacles are insufficient to grant his TDIU claim.

Similarly, the Board is unable to the bestow the benefits sought on appeal based upon the other evidence of record, none of which indicates that the Veteran's joint, audiological, and headache disorders interfere with his employment to the extent contemplated by 38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b).  As discussed at length, the clinicians who have evaluated those service-connected disabilities have concluded that none is productive of such significant occupational impairment.  

The Board recognizes that the above examiners did not assess the combined impact of the Veteran's service-connected disabilities on his ability to work.  Nevertheless, by systematically describing the effects of each disability on his occupational functioning, their reports are sufficient, in the aggregate, for the Board to come to such an assessment on its own.  This is ultimately the Board's determination to make.  Indeed, as noted in the preceding section, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib, 733 F.3d at 1354; Floore, 26 Vet. App. at 381.  Moreover, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a)).  Rather, the Board must make its determination based on an independent review of the record, which, in this case, fails to show that TDIU is warranted.  

Accordingly, while mindful of the benefit of the doubt doctrine, the Board finds that rule is not for application with respect to the Veteran's TDIU claim and the unemployability benefits sought on appeal must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 20 percent for cervical strain with degenerative disc disease is denied.

Entitlement to TDIU is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


